Citation Nr: 0813569	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  04-26 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from June 1980 to February 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.

The veteran testified before a Veterans Law Judge at the RO 
in June 2005.  A transcript of her hearing has been 
associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a March 2008 letter, the veteran was advised that the 
Veterans Law Judge before whom she testified in June 2005 was 
no longer employed by the Board.  She was provided with the 
opportunity to request another hearing.  

In April 2008 the veteran informed the Board that she wished 
to appear at a hearing before a Veterans Law Judge of the 
Board via videoconference at her local regional office.

In light of the veteran's request for an additional hearing, 
the case is REMANDED for the following action:

The veteran is to be scheduled for a 
videoconference  hearing before a member 
of the Board.  

After the veteran has been afforded an opportunity to appear 
at a hearing before a member of the Board, the RO need not 
take any further adjudicatory action, but 


should return the claims folder to the Board for further 
appellate review.  




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



